DETAILED ACTION
CLAIMS 1, 5-12, AND 16-19 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Claim Rejections - 35 USC § 103
Claim(s) 1, 5-12, and 16-19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al., US 9,703,650 Bl, (“Byers”) in view of Tolliver, US 2006/0133368 Al, (“Tolliver”) in further view of Mohammed, US 2013/0013949, (“Mohammed”).
Byers and Tolliver were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Byers teaches a network device, (Fig. 1, element 12; Fig. 2, element 28) comprising 
a power system, (Figs. 1 element 18; Fig. 2, elements 18, 22, and 20) 
a processor, (Fig. 2, element 38) 
a power sourcing equipment PSE chip, a first forward power supply port, a first powered device PD chip, and a first reverse power receiving port, wherein the PSE chip is connected to the first forward power supply port; the first PD chip is connected to the first reverse power receiving port;  (Fig. 2, elements 24, 30 and 32. See also col. 5, ll. 28 – 40 “In accordance with an alternative embodiment the bidirectional power convertor 32 could be replaced by two parallel unidirectional power convertors (not shown), one configurable as a PSE and one configurable as a PD. In accordance with the alternative embodiment, two network devices 12, 14 are connected by at last two cables (not shown), one for power in one direction and one for power in the opposite direction. Data may be carried in one of the cables or both cables or in separate data carrying cables. By way of example, two network devices, the network device 12(1) (FIG. 1) and the network device 12(2) (FIG. 1) may be connected by two Ethernet cables using two ports on each device, port 1 and port 2 (not shown).” emphasis added. 
See also Fig. 2, elements 24, 30, and 32 and Figs. 4-5 depicting power direction at the power ports. 
See also col. 12, l. 66 – col. 13, l. 3 “In practice, some or all of these functions may be combined in a single physical component or, alternatively, implemented using multiple physical components. These physical components may comprise hard-wired or program mable devices, or a combination of the two ….”
 i.e. a unidirectional power converter configured as a PSE – a PSE chip giving the claim the BRI – is connected to a port – a first forward power supply port giving the claim the BRI. 
A a unidirectional power converter configured as a PD – a PD chip giving the claim the BRI – is connected to a port – a first reverse power receiving port giving the claim the BRI -- ) 
the processor is connected to the PSE chip; (col. 6, ll. 13 - 19 “As described above each power port unit 24 is selectively configurable responsive to a selection signal received from the power port unit controller 42 or the processor 38 to operate as either (i) a PSE port unit to provide/source power to a connected network device 12, 14 or (ii) a PD port unit to sink/receive power from the connected network device 12, 14.” emphasis added.) 

the power system is configured to supply power to the processor and the PSE chip; (Fig. 2, element 18, 22, 24, 32, and 38; See also col. 5, ll. 5-10 “The summing node 22 electrically connects the power supply 18, the power port units 24, the local loads 26, the local battery 20 as well as other elements for example, but not limited to, the processor 38 and the memory 40.) 
the PSE chip is configured to:
when the network device is supplied with power by a power source, supply power to the first powered device by using the power system; (Fig. 4, elements 46, 18, 12, 22, 24, and 14. See also col. 8, ll. 45-55 “network device power sharing system 10 of FIG. 1 operating under a first mode of operation, corresponding to a normal mode of operation. FIG. 4 shows power flowing from a utility grid 46, through the power supply 18 and summing node 22, and 50 into the local loads 26, local battery 20 in each network device 12 and via one or more of the power port units 24 (only some labeled for the sake of simplicity) of each network device 12 to the IoT devices 14 connected to each network device 12. This power flow is shown by the arrows (both the thick and thin arrows) included in FIG. 4.” emphasis added.) 
the processor is configured to: when detecting that a power failure occurs on the network device , (Fig. 5, element 12(1) and 46, depicting a power failure.), instruct the first PD chip to draw power from the first powered device; (col. 6, ll. 13-19 “As described above each power port unit 24 is selectively configurable responsive to a selection signal received from the power port unit controller 42 or the processor 38 to operate as either (i) a PSE port unit to provide/source power to a connected network device 12, 14 or (ii) a PD port unit to sink/receive power from the connected network device 12, 14.” See also ) and  the first PD chip is configured to: when the power failure occurs on the network device draw the power from the first powered device through the first reverse power receiving port, and supply the obtained power to the power system;  (Fig. 5 elements 12(1), 14, 24, and 22 depicting ,upon power failure, element 14 supplying power to element 22 – as distinguished from 
the processor is specifically configured to:  
when the power failure occurs on the network device, instruct, according to a power management policy, the PSE chip to supply power to a powered device other than the first powered device by using the power system, (Fig. 5, element 12(1), 26, 14, and 46 depicting a power failure whereby PD 14 is no longer supplied with power when element 46 fails while at least element 26 is still supplied with power. See also col. 11, l. 58 – col. 12, l. 65. “steps performed by a network device during a non-localized power failure. In a scenario of a widespread power outage … 
power is 65 transferred from the network devices 12 with excess battery capacity to network devices 12 with critical need across the power links … As the network's batteries become nearly depleted, the local loads 26 (FIG. 5) of some network devices 12 may totally shut down, but the power port units 24 and summing nodes 22 stay operational to shuttle power across the network devices 12 … 
prepare an electrical power sharing plan to share electrical power among the network devices 12 in the group and an electrical power usage plan as to how the electric power should be used by the network devices 12 in the group, for example, detailing which services should be operated by which network devices 12 (block 102);” i.e. at least one local load may have power removed during a power failure, while power is provided to another network device according to the power sharing plan – power management policy giving the claim the BRI -.)
wherein the powered device other than the first powered device comprises at least two devices, , (Fig. 4 and fig. 5 elements 12 and 14. i.e. interconnected network devices may each power at least two other devices as well as other network devices) and during instructing, according to the power management policy, the PSE chip to supply the power to the powered device other than the first powered device by using the power system, determine power supply priorities of the at least two devices according to a preset priority determining rule, and instruct, based on the power supply priorities of the at least two  (col. 11, l. 58 – col. 12, l. 65. “steps performed by a network device during a non-localized power failure. In a scenario of a widespread power outage … 
power is 65 transferred from the network devices 12 with excess battery capacity to network devices 12 with critical need across the power links … As the network's batteries become nearly depleted, the local loads 26 (FIG. 5) of some network devices 12 may totally shut down, but the power port units 24 and summing nodes 22 stay operational to shuttle power across the network devices 12 … 
prepare an electrical power sharing plan to share electrical power among the network devices 12 in the group and an electrical power usage plan as to how the electric power should be used by the network devices 12 in the group, for example, detailing which services should be operated by which network devices 12 (block 102) …
The electrical power usage plan may be constructed based on a hierarchy of services giving priority to higher ranking, possibly more essential service, before lower ranking, possibly less essential services” 
i.e. higher ranking devices are provided power according to the power sharing plan.)
wherein the target powered device comprises some or all of the at least two devices, determine the power supply priorities of the at least two devices 
(col. 11, l. 58 – col. 12, l. 65. “steps performed by a network device during a non-localized power failure. In a scenario of a widespread power outage … 
power is 65 transferred from the network devices 12 with excess battery capacity to network devices 12 with critical need across the power links … As the network's batteries become nearly depleted, the local loads 26 (FIG. 5) of some network devices 12 may totally shut down, but the power port units 24 and summing nodes 22 stay operational to shuttle power across the network devices 12 … 
prepare an electrical power sharing plan to share electrical power among the network devices 12 in the group and an electrical power usage plan as to how the electric power should be used by the network devices 12 in the group, for example, detailing which services should be operated by which network devices 12 (block 102) …
The electrical power usage plan may be constructed based on a hierarchy of services giving priority to higher ranking, possibly more essential service, before lower ranking, possibly less essential services” 
i.e. higher ranking devices are provided power according to the power sharing plan.)
Byers does not teach based on data transmission parameters and port numbers of data ports corresponding to the at least two devices,
wherein the data transmission parameters each are used to indicate a quantity of connected terminals and data traffic.  
As discussed above, Byers goes on to teach that power may be allocated based on the priority of the device/service (col. 11, l. 58 – col. 12, l. 65) 
Tolliver teaches based on data transmission parameters and port numbers of data ports corresponding to the at least two devices, wherein the data transmission parameters each are used to indicate … data traffic. ([0026] – [0027] schedule 350 includes a listing of each port 202 and the power priority level 420 associated with the port …  the power priority level of the ports 202 are determined by the classifier 232 based on power allocation policies. In particular, the power allocation policies associate one or more PDU properties-i.e., a packet flow to or from a PD-with a particular priority level.” See also Fig. 4, element 410 “PORT NO.” and corresponding element 420 “PRIORITY LEVEL”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Tolliver with the teaching of Byers as both references are directed to controlling power in computing systems. Moreover Tolliver improves on Byer’s teaching of prioritizing power distribution of PDs based on a hierarchy (Byer col. 11, l. 58 – col. 12, l. 
Byers in view of Tolliver does not teach wherein the data transmission parameters each are used to indicate a quantity of connected terminals … Note, Tolliver goes on to teach determining a power allocation policy based on “one or more user defined criteria” such as port number, traffic levels, protocol, etc… (Tolliver [0027])
Mohammed teaches wherein the data transmission parameters each are used to indicate a quantity of connected terminals … ([0030] “status information can include attributes such as temperature, firmware version, traffic statistics, etc. In addition to this information, status information about a network element, such as a power sourcing device can include a threshold power available value (e.g., a maximum PoE power available value), a power supply used value (e.g., a consumed PoE value), a number of powered devices connected, the number of PoE ports to which no powered device has yet been connected, or a combination thereof.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mohammed with the teaching of Byers in view of Tolliver as all three references are directed to controlling power in computing systems. Moreover, Mohammed improves on Byer’s teaching of balancing power distribution among PSEs to PDs (Byer ccol. 10, l. 59 – col., 11, l. 10. See also ol. 11, l. 58 – col. 12, l. 65) by teaching a technique which queries PSEs to determine which PSEs have extra available power and which do not (Mohammed [030] – [0032]), thus improving power control and distribution in the system.
Regarding claims 5-8,
 
 Byers and Tolliver teach these claims according to the reasoning set forth in the previous office action.
Regarding Claim 9,
 Byers teaches a network device, (Fig. 1, element 12; Fig. 2, element 28) comprising a power system, (Figs. 1 element 18; Fig. 2, elements 18, 22, and 20) a processor, (Fig. 2, element 38) 
In accordance with an alternative embodiment the bidirectional power convertor 32 could be replaced by two parallel unidirectional power convertors (not shown), one configurable as a PSE and one configurable as a PD. In accordance with the alternative embodiment, two network devices 12, 14 are connected by at last two cables (not shown), one for power in one direction and one for power in the opposite direction. Data may be carried in one of the cables or both cables or in separate data carrying cables. By way of example, two network devices, the network device 12(1) (FIG. 1) and the network device 12(2) (FIG. 1) may be connected by two Ethernet cables using two ports on each device, port 1 and port 2 (not shown).” emphasis added. 
See also Fig. 2, elements 24, 30, and 32 and Figs. 4-5 depicting power direction at the power ports. 
See also col. 12, l. 66 – col. 13, l. 3 “In practice, some or all of these functions may be combined in a single physical component or, alternatively, implemented using multiple physical components. These physical components may comprise hard-wired or program mable devices, or a combination of the two ….”
 i.e. a unidirectional power converter configured as a PSE – a PSE chip giving the claim the BRI – is connected to a port – a reverse power supply port giving the claim the BRI. 
A a unidirectional power converter configured as a PD – a PD chip giving the claim the BRI – is connected to a port – a forward power receiving port giving the claim the BRI -- ) 
As described above each power port unit 24 is selectively configurable responsive to a selection signal received from the power port unit controller 42 or the processor 38 to operate as either (i) a PSE port unit to provide/source power to a connected network device 12, 14 or (ii) a PD port unit to sink/receive power from the connected network device 12, 14.” emphasis added.)
power sourcing equipment is connected to the forward power receiving port and the reverse power supply port; (Fig. 1, depicting connections between elements 12 via elements 19. See also Figs 4-5. i.e. element 12(2) is connected to ports of element 12(1) and supplies power to element 12(1). In other words, 12(2) may function as a PSE to 12(1) ) 
the power system is configured to supply power to the processor and the PSE chip; (Fig. 2, element 18, 22, 24, 32, and 38; See also col. 5, ll. 5-10 “The summing node 22 electrically connects the power supply 18, the power port units 24, the local loads 26, the local battery 20 as well as other elements for example, but not limited to, the processor 38 and the memory 40.) 
the PD chip is configured to draw power from the power sourcing equipment through the forward power receiving port, and supply the obtained power to the power system; the processor is configured to:
when no power is supplied to the forward power receiving port, instruct, according to a reverse power supply policy, the PSE chip to supply power to the power sourcing equipment through the reverse power supply port; and the PSE chip is configured to supply, according to a reverse power supply instruction of the processor, the power to the power sourcing equipment by using the power system.  
(col. 5, ll. 46 - 65 “If a decision is made to send power from the network device 12(1) to the network device 12(2), port 1 of the network device 12(1) is configured as a PSE and is progranimed to send the required level of power down the connected cable. Port 2 of the network device 12(2) is configured to receive the power from the network device 12(1) … if the power flow is reversed, the two active ports are disabled, and the other two ports are activated to transfer power. Namely, port 1 of the network device 12(2) is activated as a PSE and port 2 of the network device 12(1) is activate as a PD. In accordance with this alternative embodiment, each of the power port units 24 includes: two port connectors ( one for each cable), a first port connector and a second port connector (not shown), each to mate with a cable connecting that port connector with a network device 12, 14; two power convertors, a first power convertor and a second power convertor, the first power convertor to convert electrical power in a first direction and to provide converted electrical power to the first port connector when the power port unit 24 is configured to operate as a PSE port unit, and the second power convertor to convert electrical power in a second direction, converting electrical power received from the second port connectors when the power port unit is configured to operate as a PD port unit” Emphasis added. ) 
Byers does not teach wherein the reverse power supply instruction is based on power supply priorities based on data transmission parameters and port numbers of data ports corresponding to the network device, wherein the data transmission parameters each are used to indicate a quantity of connected terminals and data traffic.  
As discussed above, Byers goes on to teach that power may be allocated based on the priority of the device/service (col. 11, l. 58 – col. 12, l. 65) 
Tolliver teaches wherein the reverse power supply instruction is based on power supply priorities based on data transmission parameters and port numbers of data ports corresponding to the network device, wherein the data transmission parameters each are used to indicate … data traffic.  ([0026] – [0027] schedule 350 includes a listing of each port 202 and the power priority level 420 associated with the port …  the power priority level of the ports 202 are determined by the classifier 232 based on power allocation policies. In particular, the power allocation policies associate one or more PDU properties-i.e., a packet flow to or from a PD-with a particular priority level.” See also Fig. 4, element 410 “PORT NO.” and corresponding element 420 “PRIORITY LEVEL”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Tolliver with the teaching of Byers as both references are directed to controlling power in computing systems. Moreover Tolliver improves on Byer’s teaching of prioritizing power distribution of PDs based on a hierarchy (Byer col. 11, l. 58 – col. 12, l. 
Byers in view of Tolliver does not teach wherein the data transmission parameters each are used to indicate a quantity of connected terminals ….
Note, Tolliver goes on to teach determining a power allocation policy based on “one or more user defined criteria” such as port number, traffic levels, protocol, etc… (Tolliver [0027])
Mohammed teaches wherein the data transmission parameters each are used to indicate a quantity of connected terminals …. ([0030] “status information can include attributes such as temperature, firmware version, traffic statistics, etc. In addition to this information, status information about a network element, such as a power sourcing device can include a threshold power available value (e.g., a maximum PoE power available value), a power supply used value (e.g., a consumed PoE value), a number of powered devices connected, the number of PoE ports to which no powered device has yet been connected, or a combination thereof.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mohammed with the teaching of Byers in view of Tolliver as all three references are directed to controlling power in computing systems. Moreover, Mohammed improves on Byer’s teaching of balancing power distribution among PSEs to PDs (Byer ccol. 10, l. 59 – col., 11, l. 10. See also ol. 11, l. 58 – col. 12, l. 65) by teaching a technique which queries PSEs to determine which PSEs have extra available power and which do not (Mohammed [030] – [0032]), thus improving power control and distribution in the system.

Regarding claims 10-11,
 
 Byers teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 12-19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1-3 and 6-8. Specifically:

Claim(s) 16 correspond(s) to claim(s) 5;
Claim(s) 17 correspond(s) to claim(s) 6;
Claim(s) 18 correspond(s) to claim(s) 7; and
Claim(s) 19 correspond(s) to claim(s) 8. Therefore claim(s) 12-14 and 17-19 is/are rejected under the same reasoning set forth above over Byers in view of Tolliver in further view of Mohammed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/2021, with respect to the rejection(s) of claim(s) 1-4 and 12-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byers in view of Tolliver in further view of Mohammed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sethi, US 2015/0127957 Al, for its teaching of a dynamic power management technique in a POE environment; and
Diab et al., US 2010/0205466 Al, for its teaching of prioritizing power among PDs in a POE system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187